





EXHIBIT 10.29
AIRCRAFT TIME SHARING AGREEMENT
This Aircraft Time Sharing Agreement ("Agreement") by and between Caterpillar,
Inc., a Delaware corporation ("Company"), and D. James Umpleby, III
("Executive"), is effective January 10, 2017.
RECITALS
WHEREAS, Company is the record title holder and operates the aircraft set forth
on Exhibit A (individually and collectively, as the context requires, the
"Aircraft"); and
WHEREAS, Company employs a fully qualified flight crew to operate the Aircraft;
and
WHEREAS, Executive is the Chief Executive Officer of Company; and
WHEREAS, to maximize Executive's availability to carry out Executive's
responsibilities to Company, and pursuant to an independent third party's
evaluation of certain safety and security concerns, the Company's Board of
Directors adopted a policy that generally requires Executive to travel on the
Aircraft for all of Executive's air travel, whether on Company business or
personal travel; and
WHEREAS, Executive desires to lease one or more of the Aircraft from time to
time on a time sharing basis as defined in Sections 91.501(c)(1) of the Federal
Aviation Regulations ("FARs") when Executive is required under the Board's
policy to fly on the Aircraft for personal travel.
NOW, THEREFORE, in consideration of the foregoing, and the other promises
contained in this Agreement, the parties, intending to be legally bound, agree
as follows:
1.Company agrees to lease to Executive and Executive agrees to lease from
Company the Aircraft on a non-exclusive basis from time to time as mutually
agreed between the parties for such purposes allowed under FAR 91.501(b)(6) and
Company agrees to provide a fully qualified flight crew for all operations
conducted under this Agreement. This Agreement shall remain in effect until
terminated by either party upon ten (10) days prior written notice to the other.


2.(a) Except as limited by subparagraph 2(b) below, Executive for the use of the
Aircraft shall pay to Company for each flight conducted under this Agreement an
amount equal to the actual direct operating expenses of such flights ("Lease
Fee"). Pursuant to FAR 91.501(d) the Lease Fee will be limited to the following
direct operating expenses:
(i)Fuel, oil, lubricants, and other additives;
(ii)Travel expenses of the crew, including food, lodging and ground
transportation;
(iii)Hangar and tie-down costs away from the Aircraft's base of operation;
(iv)Insurance obtained for the specific flight;
(v)Landing fees, airport taxes and similar assessments;
(vi)Customs, foreign permits, and similar fees directly related to the flight;
(vii)In-flight food and beverages;
(viii)Passenger ground transportation;
(ix)Flight planning and weather contract services; and
(x)An additional amount equal to 100% of the expenses listed in clause 2(a)(i),
above.


(b) Notwithstanding the amount of the actual direct operation expenses set forth
in subparagraph 2(a), above, in no event shall Executive be obligated to pay
Company a Lease Fee in excess of the greater of (x) or (y) below, where:


(x) equals the applicable subsection (i) or (ii) below:





--------------------------------------------------------------------------------





(i) For travel between cities served by regularly scheduled first class
commercial airline service, an amount equal to the lowest published cost of the
first class airfare available to the general public, which will be solicited
within one business day of the date the Executive requests the specific flight,
for the dates traveled multiplied by the number of persons in Executive's party
for the flight; or


(ii) For travel between cities served by regularly scheduled coach or business
class, but not first class commercial airline service, an amount equal to the
lowest published cost of the unrestricted coach (or, if available, business
class) airfare available to the general public, which will be solicited within
one business day of the date the Executive requests the specific flight, for the
dates traveled multiplied by the number of persons in Executive's party for the
flight; and


(y) equals the amount of income that would be imputed to Executive for the
flight under the applicable Standard Industry Fare Levels as set forth in 26
C.F.R. §1.61-21(g) assuming that Executive did not pay the Lease Fee.
For purposes of computing the Lease Fee limitation under subparagraph 2(b)
above, if a city is not served by regularly scheduled commercial airline
service, the Lease Fee limitation shall be applied utilizing a city selected by
Company as close as reasonably practicable to the city without such service.
Company's determination of the Lease Fee shall be conclusive. Prior to any
proposed flight, Company shall provide Executive with an estimate of the Lease
Fee for the particular flight. If Executive proceeds with the proposed flight,
Executive shall be obligated to pay the Lease Fee. Executive shall also be
responsible to pay, together with any Lease Fee, applicable state and federal
taxes (including, without limitation, federal excise taxes). If Executive
declines the proposed flight, neither Executive nor Company shall have any
further obligation with respect to the proposed flight.
3. Company will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice to Executive for the Lease Fee determined
in accordance with paragraph 2 above after any flight or flights for the account
of Executive. Executive shall pay Company the Lease Fee, together with
applicable taxes.


4. Executive will provide Company with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible, and in any
case, at least two (2) business days in advance of Executive's planned departure
(unless Company agrees to a shorter notice in a particular case in Company's
sole discretion). Requests for flight time shall be in a form, whether written
or oral, mutually convenient to, and agreed upon by the parties. In addition to
the proposed schedules and flight times, Executive shall provide at least the
following information for each proposed flight prior to scheduled departure as
required by the Company or Company's flight crew:
(a)proposed departure point;
(b)destination;
(c)date and time of flight;
(d)the number, name, and relationship to the Executive of anticipated
passengers;
(e)the nature and extent of luggage and/or cargo to be carried;
(f)the date and time of return flight, if any; and
(g)any other information concerning the proposed flight that may be pertinent or
required by Company or Company's flight crew.


5. Company shall have final authority over the scheduling of the Aircraft,
provided, however, that Company will give Executive's requests first priority
over other utilization of the aircraft. It is understood that Company shall not
be obligated to retain or contract for additional flight crew or maintenance
personnel or equipment in order to accommodate Executive's schedule requests.


6. Company shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventative maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command. The pilot in command





--------------------------------------------------------------------------------





shall have final and complete authority to cancel any flight for any reason or
condition that in his or her judgment would compromise the safety of the flight.


7. Company shall ensure that for each flight conducted under this Agreement, the
Aircraft will be under the command of a qualified flight crew. All flight
operations by or on behalf of Executive under this Agreement shall be conducted
under Part 91 of the FAR. The Company shall have and exercise exclusive
operational control of the Aircraft during all phases of all flights under this
Agreement, including, without limitation, all flights during which Executive,
and/or Executive's guests, designees, or property are on-board the Aircraft.


8. In accordance with applicable FARs, the qualified flight crew provided by
Company will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted under this Agreement. Executive specifically
agrees that the flight crew, in its sole discretion, may terminate any flight,
refuse to commence any flight, or take other action that in the considered
judgment of the pilot in command is necessitated by considerations of safety. No
such action of the pilot in command shall create or support any liability for
loss, injury, damage or delay to Executive or any other person. The parties
further agree that Company shall not be liable for delay or failure to furnish
the Aircraft and crew pursuant to this Agreement for any reason whatsoever.


9. Company will maintain or cause to be maintained in full force and effect
throughout the term of this Agreement aircraft liability' insurance in respect
of the Aircraft. Such insurance shall (a) name Executive as an additional
insured; (b) contain a waiver of subrogation against Executive; and (c) shall
provide that if the insurers cancel such insurance for any reason whatsoever, if
the insurance is not renewed due to non-payment of premium or if there is any
material change in policy terms and conditions, such cancellation, change or
lapse shall not be effective as to Executive unless Executive has been provided
with at least thirty (30) days prior written notice. Company will provide such
additional insurance coverage as Executive shall request or require, provided,
however, that the cost of such additional insurance shall be borne by Executive
as set forth in paragraph 2.


10. Executive warrants that:
(a) Executive will use the Aircraft for and on account of Executive own business
or personal use only, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo in air commerce for compensation or hire;
(b) Executive will refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Executive to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and
(c) During the term of this Agreement, Executive will, and will cause any
passengers in Executive party to, abide by and conform to all such laws,
governmental and airport orders, rules and regulations, as shall from time to
time be in effect relating in any way to the operation and use of the Aircraft
by a time sharing lessee.


11. Company assumes and shall bear the entire risk of loss, theft, confiscation,
damage to, or destruction of the Aircraft. Company shall release, indemnify,
defend and hold harmless the Executive and Executive's heirs, executors and
personal representatives from and against any and all losses, liabilities,
claims, judgments, damages, fines, penalties, deficiencies and expenses
(including, without limitation, reasonable attorneys fees and expenses) incurred
or suffered by Executive on account of a claim or action made or instituted by a
third person arising out of or resulting from operations of the Aircraft
hereunder and/or any services provided by the Company to Executive under this
Agreement, except to the extent attributable to the gross negligence or willful
misconduct of Executive or Executive's guests on the Aircraft.


12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be at the Peoria International Airport (PIA).







--------------------------------------------------------------------------------





13. Neither this Agreement nor any party's interest in this Agreement or the
Aircraft shall be assignable to any other party whatsoever. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective heirs, representatives and successors.


14. This Agreement constitutes the entire agreement of the parties with respect
to the time-share of the Aircraft as set forth herein. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois.


15. TRUTH IN LEASING STATEMENT


THE AIRCRAFT SPECIFIED ON EXHIBIT A OF THIS AGREEMENT HAVE BEEN MAINTAINED AND
INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS DURING THE TWELVE
(12) MONTHS PRECEDING THE EXECUTION OF THIS AGREEMENT. COMPANY CERTIFIES AND
EXECUTIVE ACCEPTS THAT THE AIRCRAFT IS IN COMPLIANCE WITH APPLICABLE MAINTENANCE
AND INSPECTION REQUIREMENTS OF PART 91.
THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL
AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT DURING
THE DURATION OF THIS AGREEMENT.
COMPANY (AT THE ADDRESS SPECIFIED BELOW) ACKNOWLEDGES THAT WHEN COMPANY OPERATES
THE AIRCRAFT UNDER THIS AGREEMENT, COMPANY IS CONSIDERED AND IN FACT WILL BE
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT IDENTIFIED AND OPERATED
UNDER THIS AGREEMENT.
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE OR AIR CARRIER DISTRICT OFFICE.
COMPANY (AT THE ADDRESS SPECIFIED BELOW) CERTIFIES THAT COMPANY IS RESPONSIBLE
FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT COMPANY UNDERSTANDS COMPANY'S
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
COMPANY AND EXECUTIVE CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE
CARRIED ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION
UPON REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FEDERAL AVIATION ADMINISTRATION.
THE ADDRESS OF COMPANY IS:
100 NE ADAMS STREET, PEORIA, ILLINOIS 61629


IN WITNESS WHEREOF, the parties have executed this Aircraft Time Sharing
Agreement as of the date first above written.


Company: Caterpillar, Inc., a Delaware corporation
 
Executive: D. James Umpleby, III
 
 
 
By: /s/ James B. Buda
 
By: /s/ D. James Umpleby, III
James B. Buda, Executive Vice President, Law and Public Policy
 
D. James Umplebly III, Individually








--------------------------------------------------------------------------------





EXHIBIT A
To
Time Share Agreement


Aircraft Registration No.
Make and Model
Aircraft MSN
N793CT
Bombardier CL604
5643
N385CT
Bombardier CL604
5592
N657CT
Bombardier CL604
5665
N797CT
Bombardier BD700
9435








